Citation Nr: 1116759	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  10-46 648	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for type II diabetes mellitus with associated stroke residuals, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Board notes that in his November 2010 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a Travel Board Hearing before a member of the Board.  In December 2010, he submitted a request for change of Travel Board Hearing, stating that was requesting a local hearing with an RO Hearing Officer rather than a Travel Board Hearing.  The Veteran was scheduled for a personal hearing at the Detroit, Michigan, RO on February 24, 2011.  The evidence of record indicates that that hearing was cancelled by the Veteran.  Accordingly, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).


REMAND

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The law further provides that there are certain diseases, such as type II diabetes mellitus, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).).

According to the VA Adjudication Procedures Manual and a Compensation and Pension (C&P) Service Bulletin from May 2010, VA now recognizes that tactical or tactical-like herbicides were used on the fenced-in perimeters of military bases in Thailand.  Thus, VA has determined that exposure to herbicides will be conceded for veterans whose duties placed them at or near the perimeters of certain Thailand military bases during the Vietnam era (February 28, 1961, to May 7, 1975), allowing for presumptive service connection of the diseases associated with herbicide exposure.  See VA Adjudication Procedures Manual (M21-1MR) part IV, subpt. ii, ch. 2, sec. C.10.q; Veterans Benefits Administration (VBA) C&P Service Bulletin (May 2010).  VA based this determination of evidence contained in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  

Here, the record shows that the Veteran has a current diagnosis of type II diabetes mellitus.  The Veteran has proffered his theory of service connection, which is that his currently diagnosed diabetes mellitus is due to his exposure to herbicides in service.  He does not contend, and the evidence does not show, that diabetes mellitus had its onset in service.  Further, the Veteran does not contend, and the evidence does not show, that the Veteran served in Vietnam.  Rather, the Veteran has stated that he was exposed to herbicides while serving in Thailand.

The Veteran's DD Form 214 reflects that he had 1 year, 11 months, and 29 days of foreign and/or sea service.  His Air Force Specialty Code was listed corrosion control specialist.  A review of the Veteran's service personnel records that have been associated with the claims folder shows that he was stationed at Nakhon Phanon, Royal Thai Air Force Base (RTAFB), from July 1970 to April 1971, and at Udorn RTAFB from April 16, 1971, to April 15, 1972.  The Veteran's service treatment records (STRs) also reflect treatment at the Air Force Dispensary at Korat RTAFB in April and July 1972.  

The M21-1MR sets forth procedures to verify exposure to herbicides based on service in Thailand during the Vietnam era.  Specifically, the M21-1MR provides that if a veteran served with the U.S. Air Force at a specified RTAFB, of which Nakhon Phanon, Udorn, and Korat are all one, as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure is to be conceded on a direct/fact-founds basis.  See M21-1MR, part IV, subpt. ii, ch. 2, sec. C.10.q.  

Here, there is no indication that the Veteran served as an Air Force security policeman, security patrol dog handler, member of the security police squadron, member of a military police unit, or with a military police occupational specialty.  See id.  Further, although the Veteran has asserted that he lived and worked within the fenced perimeters of several RTAFBs, he has not indicated that his service duties placed him near the air base perimeter.  Accordingly, the Board finds that the herbicide exposure cannot be conceded based on the evidence currently of record.

That finding notwithstanding, the M21-1MR requires the agency of original jurisdiction (AOJ) to place in the claims folder a copy of the C&P service's "Memorandum of Record" and to ask the Veteran for specific information concerning the dates, location, and nature of the alleged herbicide exposure.  Here, although the "Memorandum of Record" is contained within the Veteran's claims folder, it does not appear that the AOJ requested from the Veteran the approximate dates, location and nature of his alleged herbicide exposure.  Further, there is no indication that the AOJ sought verification of the Veteran's alleged exposure with the U.S. Army and Joint Services Records Research Center (JSRRC), as required by the M21-1MR, despite the Veteran having asserted that he was exposed to herbicides when he inspected and cleaned the equipment used to disperse herbicides on the fenced-in perimeters of the RTAFBs where he was stationed.  

Accordingly, the Board finds that the matter must be remanded for the AOJ to complete the development required by the M21-1MR in cases such as this one.  On remand, the AOJ should contact the Veteran and request any further information pertaining to approximate dates, locations, and nature of his alleged exposure to herbicides in Thailand.   If sufficient information is provided, the AOJ should contact the JSRRC for verification of exposure to herbicides.  If the Veteran fails to provide sufficient information to permit a search by the JSRRC, the matter should be referred to the JSRRC coordinator to make a formal finding that sufficient information to verify herbicide exposure does not exist.  See M21-1MR, part IV, subpt. ii, ch. 2, sec. C.10.q.  

The Board finds that the matter must also be remanded for the AOJ to attempt to obtain additional potentially relevant records identified by the Veteran during the course of his appeal.  Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); 38 C.F.R. § 3.159(c) (2010) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

In December 2010, the Veteran requested that the AOJ obtain records pertaining to his work and duty assignments in service, asserting that those records would show exposure to herbicides on a factual basis.  Service personnel records contained in the claims folder are limited to Air Force Enlisted Performance Reports (AF Form 910), none of which pertain to the Veteran's duties performed while stationed at Korat RTAFB.  The Board notes that regardless of whether the Veteran is entitled to a presumption of exposure based on his service in Thailand, he is not precluded from presenting evidence that he was indeed exposed to herbicides in service.  Thus, because the Veteran has asserted that he was exposed to herbicides in service as a result of his military duty assignments and because the Veteran's service personnel records are incomplete, the Board finds that on remand, the AOJ must seek to obtain the Veteran's complete service personnel records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.").

Further, in an October 2010 letter to his Congressional representative, the Veteran stated that he had received treatment at the VA medical center (VAMC) in Saginaw, Michigan.  The Veteran did not indicate whether that treatment was related to his diabetes mellitus and associated conditions, nor did he provide the dates of that treatment.  As stated above, VA must assist claimants in obtaining evidence necessary to substantiate their claims.  However, VA's duty to obtain records extends only to relevant records.  Thus, on remand, the Veteran should be asked to provide details regarding his treatment at the Saginaw VAMC, to include what disease or disability that treatment pertained to and the approximate dates of treatment.  If the Veteran received treatment for his diabetes or related conditions at the Saginaw VAMC (other any other VAMC), the AOJ must seek to obtain those records.  See Golz, supra ("Relevant records for the purpose of [38 U.S.C.A] § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  

The Board also notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  It is unclear from the records before the Board whether those benefits are in any way related to the Veteran's diabetes or whether they would be relevant to his current claim.  Thus, on remand, the AOJ should inquire as to why the Veteran is in receipt of SSA benefits and, based upon the response received from the Veteran, should determine whether his SSA records would be relevant to his current service connection claim and must, therefore, be obtained.  See Golz, 590 F.3d at 1321 (VA is not required to obtain SSA records in all cases but only where potentially relevant to the claim on appeal).

Lastly, the Board notes that in an August 2010 e-mail to the Veteran's Congressional representative, the Veteran's ex-wife indicated that doctors had told the Veteran that his diabetes was related to Agent Orange exposure.  A review of the claims folder reveals that the Veteran has submitted no medical evidence to support this assertion, despite being given the opportunity to do so.  (The Veteran did submit numerous private medical records; those records, however, do not link the Veteran's diabetes to herbicide exposure or otherwise relate it to the Veteran's service.)  Here, because diabetes mellitus is a disease presumptively linked to herbicide exposure, service connection would be warranted if it is determined that the Veteran was indeed exposed to herbicides in service, barring affirmative evidence to the contrary.  However, because, at this point, it has not been shown, nor can it be presumed, that the Veteran was exposed to herbicides in service, the Veteran's ex-wife's lay assertion regarding what the Veteran was told by a medical professional cannot service to establish service connection.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his diabetes mellitus and related symptoms since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

(The Board notes that the Veteran's ex-wife has stated that doctors informed the Veteran that his diabetes was related to Agent Orange exposure.  The Veteran is invited to submit any statements from medical professionals in support of his claim for service connection.)

The Veteran should also be asked to provide the dates of treatment at the Saginaw, Michigan, VAMC, and to state whether that treatment was related to his diabetes.  A query should then be made with the Saginaw VAMC for potentially relevant records related to the Veteran.

2.  The AOJ should contact the Veteran and inquire as to the reason(s) he is in receipt of SSA benefits.  Based upon the response received, if it is determined that the Veteran's SSA records are potentially relevant to the Veteran's current service-connection claim, the AOJ must obtain the SSA records.

3.  The AOJ should attempt to obtain the Veteran's complete service personnel records and/or his official military personnel file (OMPF).  All attempts to obtain this data, and any responses received, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.

4.  The AOJ should contact the Veteran and request information concerning the approximate dates, location and nature of his alleged exposure to herbicides during active duty in Thailand.  If sufficient information is provided, the AOJ should contact the JSRRC for verification of exposure to herbicides.  If the Veteran fails to provide sufficient information to permit a search by the JSRRC, the matter should be referred to the JSRRC coordinator to make a formal finding that sufficient information to verify herbicide exposure does not exist.  See M21-1MR, part IV, subpt. ii, ch. 2, sec. C.10.q.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue on appeal must be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished an SSOC and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

